DETAILED ACTION
		Response to Amendment
 The amendment filed on 06/23/2022 has been entered and considered by Examiner. Claims 14-29 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Cofield on 06/27/2022.
The application has been amended as follows:
14.	(Currently Amended) An imaging system for use with a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y scan head to position the laser beam on a workpiece, the imaging system comprising:
	one or more processors configured to:
	recognize a geometric marking feature in an image of the workpiece, wherein the geometric marking feature is centered on a point; 
generate a geometric feature having a center, wherein the geometric feature is based on a logical polygon or ellipse;
	locate the point by comparing the recognized geometric marking feature to the generated geometric feature, wherein the point is located without distinguishing a line intersection in the image of the workpiece; and
	determine an offset between the located point and a predetermined target point, wherein the offset is indicative of an accuracy of a calibration of the GSS.

	15.	(Previously Presented) The imaging system of claim 14, wherein the geometric marking feature comprises a pattern including plural polygon portions or plural ellipse portions centered on the point, and wherein recognize a geometric marking feature in an image of the workpiece further comprises search the image for the largest one of the plural polygon portions or plural ellipse portions visible to the imaging system at a lowest magnification setting.  

	16.	(Previously Presented) The imaging system of claim 14, wherein the offset comprises a first offset and in a case that the first offset is not greater than the threshold, the first offset is indicative of the accuracy of the calibration of the GSS, and wherein the one or more processors are further configured to:
recognize an additional geometric marking feature in an image of the workpiece or another workpiece, wherein the additional geometric marking feature is centered on a point;
generate an additional geometric feature having a center, in a case that the first offset is greater than the threshold, wherein the generated additional geometric feature is based on a larger logical polygon or ellipse;
	locate the point associated with the recognized additional geometric feature by comparing the recognized additional geometric marking feature to the generated additional geometric feature;
	determine a second offset between the point associated with the recognized additional geometric feature and the predetermined target point, wherein the second offset is indicative of the accuracy of the calibration of the GSS.

	17.	(Currently Amended) A system, comprising:
	a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y scan head to position the laser beam on a workpiece; and
	an imaging system including one or more processors configured to:
	recognize a geometric marking feature in an image of the workpiece, wherein the geometric marking feature is centered on a point; 
generate a geometric feature having a center, wherein the geometric feature is based on a logical polygon or ellipse;
	locate the point by comparing the recognized geometric marking feature to the generated geometric feature, wherein the point is located without distinguishing a line intersection in the image of the workpiece; and
	determine an offset between the located point and a predetermined target point, wherein the offset is indicative of an accuracy of a calibration of the GSS.

	18.	(Previously Presented) The system of claim 17, wherein the geometric marking feature comprises a pattern including plural polygon portions or plural ellipse portions, and wherein recognize a geometric marking feature in an image of the workpiece further comprises search the image for the largest one of the plural polygon portions or plural ellipse portions visible to the imaging system at a lowest magnification setting.  

	19.	(Previously Presented) The system of claim 17, wherein the offset comprises a first offset and in a case that the first offset is not greater than the threshold, the first offset is indicative of the accuracy of the calibration of the GSS, and wherein the one or more processors are further configured to:
recognize an additional geometric marking feature in an image of the workpiece or another workpiece, in a case that the first offset is greater than the threshold, wherein the additional geometric marking feature is centered on a point;
generate an additional geometric feature having a center, wherein the generated additional geometric feature is based on a larger logical polygon or ellipse;
	locate the point associated with the recognized additional geometric marking feature by comparing the recognized additional geometric marking feature to the generated additional geometric feature;
	determine a second offset between the point associated with the recognized additional geometric marking feature and the predetermined target point, wherein the second offset is indicative of the accuracy of the calibration of the GSS.

	20.	(Original) The system of claim 17, wherein the imaging system comprises an integrated optical coordinate measurement machine (CMM), wherein the integrated optical CMM comprises a component of the GSS.

21.	(Currently Amended) A method of validation of a calibration of a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y scan head to position the laser beam on a workpiece, the method comprising:
	selecting a dimension based on a desired accuracy for validation and one or more characteristics of an imaging system to image the workpiece;
	commanding the GSS to draw a mark based on a polygon or ellipse of the selected dimension around a predetermined target point associated with the workpiece to generate assessment data; and
	following operation of the GSS based on said commanding: 
	imaging the workpiece using the imaging system to generate an image;
	recognizing a geometric marking feature in the image, wherein the geometric marking feature is centered on a point; 
generating a geometric feature having a center, wherein the geometric feature is based on a logical polygon or ellipse;
	locating the point by comparing the recognized geometric marking feature to the generated geometric feature, wherein the point is located without distinguishing a line intersection in the image of the workpiece; and
	determining an offset between the located point and the predetermined target point, wherein the offset is indicative of an accuracy of the calibration of the GSS.

	22.	(Previously Presented) The method of claim 21, wherein a characteristic of the one or more characteristics comprises a field of view of the imaging system at a lowest magnification.

	23.	(Previously Presented) The method of claim 21, wherein commanding the GSS to draw a mark based on a polygon or ellipse of the selected dimension around a predetermined target point associated with the workpiece comprises remotely commanding the GSS based on one or more communications transmitted over a network.

	24.	(Previously Presented) The method of claim 21, wherein the imaging system comprises an integrated optical coordinate measurement machine (CMM), wherein the integrated optical CMM comprises a component of the GSS.

	25.	(Previously Presented) The method of claim 21, wherein the polygon has n-order symmetry in which n is greater than one.

	26.	(Previously Presented) The method of claim 25, wherein the polygon comprises a rectangle, an equilateral triangle, a hexagon, an octagon, or an icosagon.

	27-29 	(Canceled).
Allowable Subject Matter
Claims 14-26 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	MUM-FATT discloses an imaging system for use with a galvanometric scanning system (GSS) having a laser device to generate a laser beam and an X-Y scan head module to position the laser beam on a work piece beam (Figs 1A- Fig 8B, item 110-laser source; [0039, 0048]), the imaging system comprising: 
	one or more processors (180/190) configured to: 
	recognize a geometric marking feature in an image of the workpiece (Fig 1A – 8A item 160-vision detector which is a camera) [0007-8, 0024-27], wherein the geometric marking feature is centered on a point [0020, 0024, 0040]; 
	fit a polygon or ellipse to the geometric marking feature to locate the point (Fig 1A- 1B, 3A-3B) [0007-8, 0024-27]; and 
	determine an offset between a center of the polygon or ellipse and a predetermined target point [0021-26], 
	wherein the offset is indicative of an accuracy of a calibration of the GSS [00024]-[0027].
Nichol discloses fit a polygon or ellipse to the geometric marking feature to locate the point without searching for a line intersection [0352, 0292].
Murakami discloses a field of view of the imaging system at a lowest magnification [0206-209]

	However, all cited prior arts of record fail to disclose in claims 14, 17, and 21, the rationale and reasoning stated in Applicant’s Arguments/Remarks filed on 06/23/2022.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642